       Case 2:21-cm-00226-FMO Document 1 Filed 09/10/21 Page 1 of 4 Page ID #:1




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     JONATHAN GALATZAN
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   VICTOR A. RODGERS
     California Bar No. 101281
 6   Assistant United States Attorney
     Asset Forfeiture Section
 7      Federal Courthouse, 14th Floor
        312 North Spring Street
 8      Los Angeles, California 90012
        Telephone: (213) 894-2569
 9      Facsimile: (213) 894-0142
        E-mail: Victor.Rodgers@usdoj.gov
10
     Attorneys for
11   United States of America
12
                          UNITED STATES DISTRICT COURT
13
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                 WESTERN DIVISION
15
16   IN THE MATTER OF THE SEIZURE    )    Case No. 2:21-CM-00226
     OF $680,000.00 IN U.S. CURRENCY )
17                                   )    STIPULATION EXTENDING UNITED
                                     )    STATES OF AMERICA’S TIME TO
18                                   )    FILE COMPLAINT FOR FORFEITURE;
                                     )    [PROPOSED] ORDER THEREON LODGED
19                                   )    UNDER SEPARATE COVER
                                     )
20
21        It is hereby stipulated by and between the United States of
22   America (“United States” or “the government”), on the one hand,
23   and claimants Liron Jacob and Vanessa Chiche (collectively, the
24   “claimants”), on the other hand, by and through their respective
25   attorneys, as follows:
26        1.   Pursuant to the claims that the United States alleges
27   were received by the Federal Bureau of Investigation (the “FBI”)
28   on June 21, 2021, claimants filed claims in the FBI
       Case 2:21-cm-00226-FMO Document 1 Filed 09/10/21 Page 2 of 4 Page ID #:2




 1   administrative forfeiture proceedings to $680,000.00 in U.S.
 2   Currency (United States Asset Identification Number 21-FBI-
 3   003211) (the “property.”)
 4        2.   It is the United States’ position that the FBI sent the
 5   written notice of intent to forfeit required by 18 U.S.C.
 6   § 983(a)(1)(A) to all known interested parties, the time has
 7   expired for any person to file a claim to the property under 18
 8   U.S.C. § 983(a)(2)(A)-(E), and no person other than claimants
 9   have filed claims to the property as required by law in the
10   administrative forfeiture proceedings.
11        3.   Under 18 U.S.C. § 983(a)(3)(A), the United States is
12   required to file a complaint for forfeiture against the property
13   alleging that the property is subject to forfeiture within 90
14   days after a claim has been filed in the administrative
15   forfeiture proceedings, which in this case would be September 19,
16   2021, unless the court extends the deadline for good cause shown
17   or by agreement of the parties.
18        4.   As provided in 18 U.S.C. § 983(a)(3)(A), the parties
19   wish by agreement to extend to November 18, 2021 the time in
20   which the United States is required to file a complaint for
21   forfeiture against the property alleging that the property is
22   subject to forfeiture, so that the government can investigate
23   this matter and determine whether this matter can be settled
24   without the government having to initiate a civil judicial
25   forfeiture action.
26        5.   Claimants knowingly, intelligently, and voluntarily
27   give up any right claimants may have under 18 U.S.C. §
28   983(a)(3)(A)-(C) to require the United States to file a complaint

                                         2
Case 2:21-cm-00226-FMO Document 1 Filed 09/10/21 Page 3 of 4 Page ID #:3
         Case 2:21-cm-00226-FMO Document 1 Filed 09/10/21 Page 4 of 4 Page ID #:4



1                              PROOF OF SERVICE BY MAILING

2            I am over the age of 18 and not a party to the within action.           I

3    am employed by the Office of the United States Attorney, Central

4    District of California.        My business address is 312 North Spring

5    Street, 14th Floor, Los Angeles, California 90012.

6            On September 10, 2021, I served a copy of STIPULATION EXTENDING

7    UNITED STATES OF AMERICA’S TIME TO FILE COMPLAINT FOR FORFEITURE on

8    each person or entity named below by enclosing a copy in an envelope

9    addressed as shown below and placing the envelope for collection and
10   mailing on the date and at the place shown below following our
11   ordinary office practices.
12   TO:     Sandra R. Brown-Bodner, Esq.
             HOCHMAN SALKIN TOSCHER PEREZ P.C.
13           9150 Wilshire Boulevard, Suite 300
             Beverly Hills, CA 90212-3414
14
             Attorney for Claimants
15           Liron Jacob and Vanessa Chiche

16   X    I am readily familiar with the practice of this office for

17   collection and processing correspondence for mailing.             On the same

18   day that correspondence is placed for collection and mailing, it is

19   deposited in the ordinary course of business with the United States

20   Postal Service in a sealed envelope with postage fully prepaid.

21           I declare under penalty of perjury under the laws of the United

22   States of America that I am employed in the office of a member of the

23   bar of this Court, at whose direction the service was made, and that

24   the foregoing is true and correct.

25           Executed on September 10, 2021 at Los Angeles, California.

26                                                      /s/ Tara Vavere
                                                   TARA VAVERE
27                                                 Senior Paralegal, FSA
28

                                               4
